          Case 1:18-cv-01456-TFH Document 27 Filed 12/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 VESTEY GROUP LIMITED,

                            Petitioner,
                                                        Civil Action No. 1:18-cv-01456-TFH
                    v.

 BOLIVARIAN REPUBLIC OF
 VENEZUELA,

                         Respondent.



              RESPONDENT BOLIVARIAN REPUBLIC OF VENEZUELA’S
                  CONSENT MOTION FOR EXTENSION OF STAY

               Respondent Bolivarian Republic of Venezuela (the “Republic”) respectfully

moves the Court, with the consent of Petitioner, for an extension of the stay in this action until

December 18, 2020 to allow the parties to complete the documentation of a tentative agreement

for the resolution of this matter. The Republic submits the following in support of its motion:


1.     On July 17, 2020, the Court ordered the Republic to advise the Court by August 6, 2020

       whether it intends to enter an appearance in the above-captioned case;


2.     Counsel for the Republic entered their appearances on August 6, 2020 and August 10,

       2020 (ECF Nos. 16, 21-22);


3.     On November 6, 2020, the Court approved the Republic’s consent motion for a stay until

       December 4, 2020;


4.     The parties are continuing to discuss the terms of an agreement they have tentatively

       reached for the resolution of this matter; and
         Case 1:18-cv-01456-TFH Document 27 Filed 12/02/20 Page 2 of 2




5.     Petitioner has consented to the Republic’s requested stay.


              Accordingly, the Republic respectfully requests that the Court grant a stay of all

proceedings in this case until December 18, 2020.



/s/ Joseph E. Neuhaus                               /s/ Judson O. Littleton
Joseph E. Neuhaus (pro hac vice)                    Judson O. Littleton
Sergio J. Galvis                                    (D.C. Bar No. 1027310)
James L. Bromley (pro hac vice)                     SULLIVAN & CROMWELL LLP
SULLIVAN & CROMWELL LLP                             1700 New York Avenue, N.W. Suite 700
125 Broad Street                                    Washington, District of Columbia, 20006
New York, New York 10004                            Telephone: (202) 956-7500
Telephone: (212) 558-4000                           Facsimile: (202) 293-6330
Facsimile: (212) 558-3588
neuhausj@sullcrom.com
galviss@sullcrom.com
bromleyj@sullcrom.com

                                                    Attorneys for Respondent           Bolivarian
Dated: December 2, 2020                             Republic of Venezuela
       New York, New York




                                                2
